UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1112


CAROLYN ANNETTE WAKER,

                Plaintiff - Appellant,

          v.

BRENDA DONALD, Secretary, Department of Human Resources;
JOSEPH JACKINS, Executive Director of Child Support,
Department of Human Resources; FRAN JOHNSON, Director of
Direct Services, Department of Human Resources; NADINE
COUNTESS, Assistant Director of Interstate, Department of
Human Resources,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-01599-JFM)


Submitted:   May 20, 2010                     Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn Annette Waker, Appellant Pro Se. Julia Doyle Bernhardt,
Assistant Attorney General, Elise Song Kurlander, OFFICE OF THE
ATTORNEY   GENERAL  OF   MARYLAND,   Baltimore,  Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carolyn    Annette   Waker     appeals   the   district    court’s

order dismissing her Americans with Disabilities Act complaint,

42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp. 2009), for failure

to timely respond in accord with the court’s notice of December

3, 2009.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Waker v. Donald, No. 1:09-cv-01599-JFM (D. Md.

Dec. 23, 2009).           We dispense with oral argument because the

facts    and    legal    contentions    are    adequately     presented    in   the

materials      before     the   court   and   argument   would    not     aid   the

decisional process.

                                                                          AFFIRMED




                                         2